12 F.3d 1109
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.David P. CIGLAR, Defendant-Appellant.
No. 93-10070.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1993.*Decided Dec. 15, 1993.

Before:  SNEED, NOONAN and TROTT, Circuit Judges.


1
MEMORANDUM**


2
David Ciglar appeals his conviction for unlawful manufacture of more than 100 marijuana plants in violation of 21 U.S.C. Sec. 841(a)(1).  He received a sentence of 120 months after pleading guilty to the offense.  We affirm.


3
Ciglar's appointed counsel filed an Anders brief.   See Anders v. California, 386 U.S. 738 (1967).  He thoroughly reviewed the record, found no arguments on which to base an appeal and moves to be relieved as counsel.  Ciglar has not supplemented or opposed his attorney's brief.  The government did not file an opposing brief.  Before acting on the motion to withdraw, we must examine the record to determine whether counsel's evaluation was sound.   See Penson v. Ohio, 488 U.S. 75, 82-83 (1988).  Our review convinces us that this appeal lacks merit.


4
Ciglar voluntarily pleaded guilty to violating 21 U.S.C. Sec. 841(a)(1) after the district judge clearly informed him of his rights.  Fed.R.Crim.P. 11(e).  The court explained to Ciglar that because he had a prior felony drug conviction he was facing a sentencing range of 10 years to life, and supervised release of at least eight years.  See 21 U.S.C. Sec. 841(b)(1)(B).  Ciglar said under oath that his guilty plea was in his best interest and that he was satisfied with his counsel's representation.  He received the statutory minimum sentence allowed under the Guidelines.  U.S.S.G. Sec. 5G1.1(b) (1992).


5
There were no errors.  Ciglar's conviction is affirmed and counsel's motion to withdraw is granted.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3